J-S20041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ERIK LAMONT REED, JR.                      :
                                               :
                       Appellant               :      No. 268 WDA 2022

            Appeal from the PCRA Order Entered February 23, 2022
            In the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-CR-0000087-2016


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: DECEMBER 14, 2022

        Appellant, Erik Lamont Reed, Jr., appeals from the order entered in the

Westmoreland County Court of Common Pleas, which dismissed his first

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The PCRA court set forth the relevant facts and procedural history of

this case as follows:

          [Appellant] was charged with counts of Murder of the First
          Degree, 18 Pa.C.S. § 2502(a), Murder of the Third Degree,
          18 Pa.C.S.A. § 2502(c), and Firearms not to be Carried
          without a License, 18 Pa.C.S.A. § 6106(a)(1). This arose
          out of his shooting of Donald Williams [(“Victim”)] during a
          melee between two (2) families in the City of Arnold,
          Westmoreland County on December 15, 2015. At the time
          of the shooting, [Appellant] was eighteen (18) years of
          age… [H]is jury trial … commenced on August 14, 2017.
          [Appellant], represented by Attorney Ralph Karsh, Esq.
          [(“Trial Counsel”)], testified and acknowledged that he killed
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S20041-22


       [Victim]. However, he asserted that he was justified, as he
       was     defending     his   stepfather,  Kahil    Dandridge
       [(“Stepfather”)], from [Victim]’s aggression. Specifically,
       he claimed that [Victim] was choking [Stepfather] when he
       shot him. The jury did not agree with those assertions, and
       [Appellant] was convicted of Murder of the First Degree and
       Firearms Not to be Carried without a License. Judge
       Hathaway sentenced him to life imprisonment without the
       possibility of parole on November 9, 2017.

       Immediately following sentencing, [Trial Counsel] withdrew
       his appearance, and Judge Hathaway appointed Timothy
       Andrews, Esq. to represent [Appellant] during post-trial and
       appellate proceedings.      Attorney Andrews filed post-
       sentence motions on November 15, 2017, and amended
       post-sentence motions on January 29, 201[8]. He argued
       that there was insufficient evidence upon which to convict
       [Appellant] of Murder in the First Degree and, in the
       alternative, that the verdict was against the weight of the
       evidence.

       In her “Opinion and Order of Court” dated March 1, 2018,
       Judge Hathaway found that there was sufficient evidence to
       establish the elements of Murder in the First Degree and
       denied [Appellant’s] motions. In support of her finding, she
       stated the following:

                               *    *    *

          The Commonwealth introduced sufficient evidence to
          disprove the defense of others beyond a reasonable
          doubt. While [Stepfather] stated that he was being
          choked to such an extent that he nearly lost
          consciousness, there were no injuries to his neck.
          Moreover, Detective Gardner and Officer Schubert
          testified that when [Stepfather] gave them his story of
          what had happened during the fight, he did not inform
          either of them that he was being choked, or that he was
          in fear for his life.    Officer Schubert testified that
          [Stepfather] informed him that “I got in a fight with him.
          He missed me. I hit him and nobody got shot.” While
          [Appellant] stated that he shot [Victim] so that he would
          stop choking [Stepfather], [Appellant] testified that he
          did not warn [Victim] that he had a gun, nor did he

                                   -2-
J-S20041-22


            attempt to shoot him, in a nonlethal location. When
            asked why he did not shoot him in the hand or foot
            instead of the chest, which [Appellant] knew contained
            vital organs, [Appellant] simply stated that he did not
            think he had time, and that he was “not thinking about
            where I’m going to shoot him.”

        (Opin. and Ord. of Ct., J. Hathaway, Mar. 1, 2018, 21).

        [This Court affirmed the judgment of sentence on December
        18, 2018 and our Supreme Court denied the petition for
        allowance of appeal on June 27, 2019.                     See
        Commonwealth v. Reed, No. 477 WDA 2018 (Pa.Super.
        December 18, 2018) (unpublished memorandum), appeal
        denied, 654 Pa. 495, 216 A.3d 220 (2019)]. [Appellant]
        timely filed the within counseled PCRA Petition on May 18,
        2020. He asserts that trial counsel was ineffective for failing
        to present expert testimony explaining how the
        undeveloped brain of an eighteen-year-old affects “impulse
        control, planning ahead, and risk avoidance.” …

        On June 16, 2020, [Appellant] filed a Motion for Leave to
        Hire an Expert, for the purpose of informing the [c]ourt “if
        retaining an expert would have offered a potential for
        success substantially greater than the course actually
        pursued, resulting in a reasonable probability that the
        outcome of the proceedings would have been different, but
        for counsel’s action or inaction.”      The Commonwealth
        objected to [Appellant]’s motion. The prosecution argued
        first that an expert’s testimony is irrelevant; and second,
        even if the [c]ourt finds that expert testimony providing
        context to the jury as to the mind set of an eighteen-year
        old is relevant, providing said testimony would not have
        offered a strategy with a greater likelihood of success than
        the justification defense pursued by [Trial Counsel]. By
        Order of Court dated October 26, 2020, the [c]ourt found
        [Appellant’s] request to hire an expert was premature and
        denied [Appellant]’s Motion without prejudice, permitting
        him to re-file or re-present his motion at the conclusion of
        the evidentiary hearing on [Appellant]’s PCRA petition.

(PCRA Court Opinion, filed 2/23/22, at 1-5) (internal footnotes and citations

omitted).

                                     -3-
J-S20041-22


      The PCRA court held an evidentiary hearing on November 8, 2021. Trial

Counsel testified that his focus for the trial was to demonstrate that

Appellant’s actions were reasonable and justified because he was acting to

protect Stepfather’s life. Trial Counsel believed that he had a strong case for

a valid defense of others claim because of Appellant’s testimony of prior

altercations with the victim and his family, and the testimony of numerous

members of Appellant’s family about the circumstances of the fight prior to

the shooting. Trial Counsel was aware of Appellant’s young age at the time

of the shooting and thought it was an important point to stress to the jury.

Trial Counsel also stated that he was aware of the line of cases which relied

on scientific studies about the underdeveloped nature of the brain of

individuals under eighteen years old. Nevertheless, Trial Counsel did not think

those cases or studies were relevant for trial because the cases only implicated

sentencing and Appellant was already eighteen at the time of the shooting.

Accordingly, Trial Counsel did not explore acquiring an expert witness to

educate the jury on the relevant studies about the brain development and

decision-making capacity of young individuals. Trial Counsel also indicated

that he was constrained financially in his ability to hire an expert.

      After considering all the evidence, the court denied Appellant’s PCRA

petition on February 23, 2022. On March 1, 2022, Appellant timely filed a

notice of appeal.   On March 3, 2022, the court ordered Appellant to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal, and


                                      -4-
J-S20041-22


Appellant timely complied on March 9, 2022.

      Appellant raises the following issue for our review:

         Did the PCRA Court err in denying [Appellant]’s PCRA
         petition alleging ineffective assistance of counsel when Trial
         Counsel failed to consult and present an expert regarding
         the impact of [Appellant]’s age upon his decision making?

(Appellant’s Brief at 4).

      Appellant argues that Trial Counsel provided ineffective assistance by

failing to consult with or hire an expert witness to explain the difference in

decision making between adolescents and adults, particularly in high-stress

situations. Appellant contends that such expert testimony “was crucial to the

assessment of [Appellant]’s state of mind as it pertains to the subjective

elements of both the voluntary manslaughter charge and the instructions

regarding justification.” (Id. at 8). Appellant asserts that Trial Counsel had

no reasonable basis for this failure, evidenced by Trial Counsel’s testimony at

the evidentiary hearing that he simply did not think to hire an expert for this

purpose. Appellant claims that given the legal context of the United States

Supreme Court’s acceptance of scientific research on adolescent decision

making and the fact that Appellant’s state of mind was a central issue in this

case, Trial Counsel’s failure to explore expert testimony in this area was

unreasonable. Further, Appellant avers that Trial Counsel’s failure prejudiced

Appellant because expert testimony on adolescent decision making could have

altered the jury’s determination on whether Appellant truthfully believed that

Stepfather’s life was in danger, resulting in a voluntary manslaughter verdict

                                     -5-
J-S20041-22


instead of a first-degree murder verdict. Appellant concludes that the PCRA

court erred in finding that Trial Counsel provided effective assistance, and this

Court should vacate the order denying his PCRA petition and remand for

further proceedings. We disagree.

      “Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019), appeal denied, 655 Pa. 428, 218

A.3d 850 (2019). This Court grants great deference to the findings of the

PCRA court if     the   record contains any support for         those     findings.

Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied,

593 Pa. 754, 932 A.2d 74 (2007). “[W]e review the court’s legal conclusions

de novo.”   Commonwealth v. Prater, 256 A.3d 1274, 1282 (Pa.Super.

2021), appeal denied, ___ Pa. ___, 268 A.3d 386 (2021).

      “Counsel   is   presumed    to   have   rendered   effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020).

         [T]o establish a claim of ineffective assistance of counsel, a
         defendant must show, by a preponderance of the evidence,
         ineffective assistance of counsel which, in the circumstances
         of the particular case, so undermined the truth-determining
         process that no reliable adjudication of guilt or innocence
         could have taken place. The burden is on the defendant to
         prove all three of the following prongs: (1) the underlying
         claim is of arguable merit; (2) that counsel had no
         reasonable strategic basis for his or her action or inaction;
         and (3) but for the errors and omissions of counsel, there is

                                       -6-
J-S20041-22


         a reasonable probability that the outcome         of   the
         proceedings would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).   The failure to satisfy any prong of the test for

ineffectiveness will cause the claim to fail. Commonwealth v. Chmiel, 612

Pa. 333, 30 A.3d 1111 (2011).

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit[.]” Commonwealth

v. Smith, 167 A.3d 782, 788 (Pa.Super. 2017), appeal denied, 645 Pa. 175,

179 A.3d 6 (2018) (quoting Commonwealth v. Pierce, 537 Pa. 514, 524,

645 A.2d 189, 194 (1994)). “Counsel cannot be found ineffective for failing

to pursue a baseless or meritless claim.” Commonwealth v. Poplawski,

852 A.2d 323, 327 (Pa.Super. 2004).

      “Once this threshold is met we apply the ‘reasonable basis’ test to

determine whether counsel’s chosen course was designed to effectuate his

client’s interests.”   Commonwealth v. Kelley, 136 A.3d 1007, 1012

(Pa.Super. 2016) (quoting Pierce, supra at 524, 645 A.2d at 194-95).

         The test for deciding whether counsel had a reasonable
         basis for his action or inaction is whether no competent
         counsel would have chosen that action or inaction, or, the
         alternative, not chosen, offered a significantly greater
         potential chance of success. Counsel’s decisions will be
         considered reasonable if they effectuated his client’s
         interests.   We do not employ a hindsight analysis in

                                   -7-
J-S20041-22


         comparing trial counsel’s actions with other efforts he may
         have taken.

Commonwealth v. King, 259 A.3d 511, 520 (Pa.Super. 2021) (quoting

Sandusky, supra at 1043-44).

      “To demonstrate prejudice, the petitioner must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceedings would have been different. [A] reasonable probability is a

probability that is sufficient to undermine confidence in the outcome of the

proceeding.” Commonwealth v. Spotz, 624 Pa. 4, 33-34, 84 A.3d 294, 312

(2014) (internal citations and quotation marks omitted).          “[A] criminal

defendant alleging prejudice must show that counsel’s errors were so serious

as to deprive the defendant of a fair trial, a trial whose result is reliable.”

Hopkins, supra at 876 (quoting Commonwealth v. Chambers, 570 Pa. 3,

22, 807 A.2d 872, 883 (2002)).

      Regarding counsel’s failure to call an expert witness:

         To satisfy the arguable merit prong for a claim of
         ineffectiveness based upon trial counsel’s failure to call an
         expert witness, the petitioner must prove that an expert
         witness was willing and available to testify on the subject of
         the testimony at trial, counsel knew or should have known
         about the witness and the defendant was prejudiced by the
         absence of the testimony. Prejudice in this respect requires
         the petitioner to show how the uncalled witnesses’
         testimony would have been beneficial under the
         circumstances of the case.       Therefore, the petitioner’s
         burden is to show that testimony provided by the uncalled
         witnesses would have been helpful to the defense.

Commonwealth v. Williams, 636 Pa. 105, 137-38, 141 A.3d 440, 460


                                     -8-
J-S20041-22


(2016) (internal citations, quotation marks, and footnote omitted).

        Instantly, the PCRA court found that Appellant’s claim had arguable

merit because expert testimony on adolescent decision making would be

admissible for the limited purpose of establishing Appellant’s subjective belief

that deadly force was necessary to defend Stepfather’s life.2       On appeal,

____________________________________________


2   Our Supreme Court has held:

          To prevail on a justification defense, there must be evidence
          that the defendant (a) ... reasonably believed that he was
          in imminent danger of death or serious bodily injury and
          that it was necessary to use deadly force against the victim
          to prevent such harm; (b) that the defendant was free from
          fault in provoking the difficulty which culminated in the
          slaying; and (c) that the [defendant] did not violate any
          duty to retreat. The Commonwealth sustains its burden [of
          disproving self-defense] if it proves any of the following:
          that the slayer was not free from fault in provoking or
          continuing the difficulty which resulted in the slaying; that
          the slayer did not reasonably believe that [he] was in
          imminent danger of death or great bodily harm, and that it
          was necessary to kill in order to save [him]self therefrom;
          or that the slayer violated a duty to retreat or avoid the
          danger.

          The derivative and lesser defense of imperfect belief self-
          defense is imperfect in only one respect—an unreasonable
          rather than a reasonable belief that deadly force was
          required to save the actor’s life.

Commonwealth. v. Sepulveda, 618 Pa. 262, 289, 55 A.3d 1108, 1124
(2012) (internal quotation marks and citations omitted).

          Germane to whether the defendant reasonably believed it
          was necessary to kill to protect from imminent death or
          great bodily harm, our case law has recognized two requisite
          components to a defendant’s state of mind: (1) the



                                           -9-
J-S20041-22


Appellant does not contend that the PCRA court erred in this finding or that

expert testimony on this topic would be admissible for any other purpose.

Accordingly, we examine whether Trial Counsel had a reasonable basis for

failing to offer expert testimony for the purpose of establishing Appellant’s

subjective state of mind and whether such failure prejudiced Appellant.

       We note that any expert testimony regarding Appellant’s genuine belief

that he needed to use deadly force to protect Stepfather’s life would have

been cumulative to the evidence Trial Counsel presented for this purpose.

Specifically, Appellant testified to his perception of the events prior to the

shooting that led him to believe that he needed to use deadly force to protect

Stepfather’s life.    Stepfather testified that Victim was on top of him and

choking him at the time that Appellant shot Victim.      Several members of

Appellant’s family testified about the chaotic fight during which Appellant

ultimately shot Victim. Additionally, the jury was made aware that Appellant

was eighteen years old at the time of the shooting.         Given Appellant’s

testimony about his own state of mind and the corroborating testimony from

his family members about the circumstances surrounding the shooting, we


____________________________________________


          defendant’s subjective belief that he had an honest, bona
          fide belief that he was in imminent danger, to which expert
          testimony is admissible; and (2) the objective measurement
          of that belief, i.e., the reasonableness of that particular
          belief in light of the facts as they appear, to which expert
          testimony is inadmissible.

Commonwealth v. Rivera, 631 Pa. 67, 88, 108 A.3d 779, 791-92 (2014).

                                          - 10 -
J-S20041-22


discern no error in the court’s determination that it was reasonable for Trial

Counsel to proceed without calling an expert witness to establish Appellant’s

subjective belief. See King, supra.

      Additionally, in his closing argument, Trial Counsel explained to the jury

that the jury was obligated to reach a verdict of voluntary manslaughter if the

jury found that Appellant held an honest but unreasonable belief regarding

the need to use deadly force to protect life.       Despite the evidence and

argument that Trial Counsel presented of Appellant’s subjective belief, the jury

found Appellant guilty of first-degree murder, demonstrating that the jury did

not believe that Appellant genuinely believed deadly force was required to

protect Stepfather.    We are unconvinced that expert testimony about

adolescent decision making would have swayed the jury’s determination about

Appellant’s subjective belief, particularly when the jury was aware of his age

and had the benefit of hearing from Appellant about his state of mind before

and during the shooting. As the PCRA court noted, it is likely that the jury did

not find Appellant credible especially considering the evidence presented by

the Commonwealth demonstrating that Stepfather’s life was not actually in

danger. Specifically, the court noted:

         While [Stepfather] stated that he was being choked to such
         an extent that he nearly lost consciousness, there were no
         injuries to his neck. Moreover, Detective Gardner and
         Officer Schubert testified that when [Stepfather] gave them
         his story of what happened during the fight, he did not
         inform either of them that he was being choked or that he
         was in fear for his life.


                                     - 11 -
J-S20041-22


         Based on this, it would appear that the jury did not believe
         [Stepfather’s] testimony that [Victim] was chocking him
         when [Appellant] pulled the trigger. Without the testimony
         that his life was in danger, there was no other evidence
         corroborating [Appellant]’s testimony that he had to use
         lethal force to save [Stepfather].

(PCRA Court Opinion at 19) (internal citations omitted). On this record, we

discern no error in the court’s determination that the production of an expert

witness on adolescent decision making was unlikely to change the result of

the proceeding. See Spotz, supra. Accordingly, Appellant failed to establish

the second and third prong of the test for ineffectiveness and we affirm the

PCRA court’s denial of his ineffective assistance of counsel claim.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2022




                                     - 12 -